Title: Report on Domestic and Foreign Tonnage for the Years 1789, 1790, 1791, and 1792, [7 January 1794]
From: Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, January 7, 1794Communicated on January 8, 1794]
[To the Speaker of the House of Representatives]


The Secretary of the Treasury pursuant to the Order of the House of Representatives of the 3d. instant, Respectfully Reports.
The Statements A & B herewith transmitted. The Statement A exhibits a comparative view of the Domestic and Foreign Tonnage, aggregately taken, according to the inward Entries at the several Custom-Houses, with an extension to the year 1789, as far as that was embraced by the Regulations of the United States, and also to coasting and Fishing Vessels, which gives an entire View of the progress of our Navigation from the time the Laws of the present Government began to operate, to the end of the year 1792. It was presumed that the additional matter contained in this Statement, though not within the letter, was within the general intent of the Order of the House.
The Statement B is added to present the Subject more in detail for the years 1791 and 1792, the forms of the Treasury not permitting the carrying this Statement further back, without greater delay than would probably comport with the object of the order.
The other Statement required by the order is in a Course of preparation and is expected to be ready by the Close of this or the commencement of the ensuing Week; but not being within the general results of the Treasury forms, and requiring recourse to a number of distinct documents, it demands more time than was requisite to the other Statements; and it was imagined, that it might be more satisfactory to the House to receive them separately, than to wait for the preparation of all.
All which is humbly submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentJanuary 7th 1794.

